Citation Nr: 0721147	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  07-10 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating).  

2.  Entitlement to an initial evaluation in excess of 40 
percent for chronic L4-5 radiculopathy of the left lower 
extremity.  

3.  Entitlement to an increased evaluation for arthritis of 
the sacroiliac joints, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs




ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to July 
1948.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania, which, 
in pertinent part, granted service connection for chronic L4-
5 radiculopathy, left lower extremity, evaluated as 40 
percent disabling, continued a 10 percent evaluation for 
arthritis of the sacroiliac joints, bilateral, and denied 
entitlement to TDIU rating.  

In correspondence received in March 2007 the veteran claimed 
entitlement to service connection for sciatica as an 
additional compensable disability.  The claim of entitlement 
to service connection for sciatica has not been adjudicated, 
and is referred to the RO for appropriate action.  

Also in March 2007, subsequent to issuance of the statement 
of the case (SOC), the veteran submitted evidence pertinent 
to his claim of entitlement to TDIU.  In a June 2007 
statement the veteran waived the right to have this evidence 
referred to the agency of original jurisdiction (AOJ) for 
review.  Therefore, the Board will consider this evidence in 
the first instance.  See 38 C.F.R. § 20.1304 (2006).  

In June 2007 the Board granted a motion to advance this case 
on its docket.  

The issues of entitlement to an initial evaluation in excess 
of 40 percent for chronic L4-5 radiculopathy of the left 
lower extremity and entitlement to an increased evaluation 
for arthritis of the sacroiliac joints, currently evaluated 
as 10 percent disabling, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
him from securing or following a substantially gainful 
occupation consistent with his education and employment 
experience.  


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due service-connected disabilities 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A July 2006 VCAA letter advised the veteran of the 
information and evidence required to establish entitlement to 
TDIU.  This VCAA letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  

With respect to the fourth element, the July 2006 VCAA letter 
stated, "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  The veteran 
was thus adequately advised of the fourth element of the duty 
to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was timely 
provided prior to the September 2006 rating decision.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The July 2006 VCAA letter provided 
notice regarding disability ratings and effective dates.  
Thus, all required notice has been given.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA and private 
treatment records have been associated with the claims file.  
In addition, the veteran was afforded a VA examination in 
July 2006 to evaluate the his employability.  In a July 2006 
statement, he indicated that he had no other information or 
evidence to give VA to substantiate his claim.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

A total disability rating for compensation purposes will be 
assigned on the basis of individual unemployability, that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a) (2006).  

If there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.

The veteran is service connected for residuals of a 
compression fracture of the L4 vertebrae, with traumatic 
degenerative disc disease, evaluated as 40 percent disabling, 
chronic L4-5 radiculopathy, left lower extremity, evaluated 
as 40 percent disabling, arthritis of the sacroiliac joints, 
bilateral, evaluated as 10 percent disabling, dacryocystitis, 
right, evaluated as 10 percent disabling, and a deviated 
nasal septum and facial deformity, each evaluated as 
noncompensable.  The combined evaluation is 80 percent.  The 
veteran meets the threshold for schedular consideration since 
he has a single service connected disability rated at 40 
percent and a combined disability evaluation in excess of 70 
percent.  38 C.F.R. § 4.16(a).

The question, then, becomes whether these disabilities have 
rendered the veteran unable to secure or follow a 
substantially gainful occupation.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. 
§§ 3.341(a), 4.19.

In his May 2006 claim of entitlement to TDIU, the veteran 
reported that he had last worked full time in February 2005 
as Executive Director of an organization, where he had been 
employed since 1989.  He indicated that he had completed 4 
years of college.  He reported that he was unable to work due 
to his back condition, degenerative joint disease, and 
sciatica.  

At VA examination in July 2006 the veteran gave a history of 
working for several years in the pharmaceutical industry, in 
a specialty firm, and reported that he retired in 1985 and 
started a non-profit firm of which he was the executive 
director.  The veteran reported that he could not continue to 
work because of his continuing back pain and worsening left 
side radiculopathy, adding that his avocational activities 
were markedly limited, but that he tried to be as active as 
possible.  

The veteran's main complaint was his leg pain, which he 
stated caused trouble bending, picking up any object, or 
performing any activity that required reaching out or turning 
or twisting.  He indicated that he had to stop and rest after 
walking for about 15 or 20 yards.  He described flare-ups 4 
or 5 times a year, lasting for 2 or 3 weeks, during which 
time he would take extra medication.  He reported that these 
flare-ups could be relieved after a few days with medication 
and bed rest.  Although he stated that he had stopped his 
activities, such as gardening, he nevertheless tried to do 
some household chores with intermittent rest periods.  

On examination, the veteran was independent in activities of 
daily living transfers and ambulation without any assistive 
devices, however, it was obvious that he had trembling in the 
gait pattern and occasional knee buckling on the left side.  
Range of motion of the lumbosacral spine was severely 
limited.  There was obvious weakness in the left lower 
extremity muscles in an L4, L5, S1 distribution pattern, 
however, the occasional buckling of the left knee was more 
associated with the left knee condition than totally due to 
the lower back condition.  The examiner also noted that there 
was obvious weakness in left foot dorsiflexion, with 
incomplete foot drop, and that excessive ambulation could be 
problematic for the veteran.  However, while there was 
occasional loss of balance due to pain in the foot, knee, and 
lower back, the individual neurologic factors could not be 
differentiated with any certainty.  

Regarding employment, the examiner noted that while the 
veteran's work was mostly sedentary, it required extensive 
traveling.  The examiner opined that, due to his multiple 
medical problems, including peripheral vascular disease, 
multilevel disk disease of the lumbosacral spine, and chronic 
left L4-5 radiculopathy, it would be difficult for him to 
continue extensive traveling.  However, with intermittent 
rest periods, he may be able to maintain some sedentary 
activities that did not require prolonged sitting, standing, 
walking, or twisting and turning, including bending.  The 
examiner added that the extent of limitations on employment 
due to the low back condition could not be differentiated 
from his other medical problems.  

In a January 2007 letter, the veteran stated that acute 
episodes, which were unpredictable and occurred several times 
a year, would negate the "sedentary activities" the 
examiner opined he was capable of performing, and would 
require sick leave.  

In his March 2007 Form 9 (substantive appeal), the veteran 
described his previous employment in greater detail, stating 
that he had incorporated the non-profit facility for which he 
worked in 1989, and was designated as the founding father by 
the Board of Directors.  During his 16 years of employment 
there, he had adopted many different roles, including 
Executive Director, Grant Writer, Treasurer, Counselor, etc., 
doing whatever was needed by the organization.  The veteran 
reported that in 2002 he had an episode of severe back and 
leg pain, causing him to be homebound for several weeks, 
during which time work was brought to his home for 
disposition.  He described a deterioration in productivity, 
as tasks such as turning in a chair, getting out of a car, 
and bending to pick something up resulted in pinching of the 
nerve in his back.  The veteran concluded by stating that, 
despite the examiner's July 2006 opinion, sedentary 
activities were exactly what he was unable to perform with 
any efficiency.  

The veteran is competent to report the difficulties he 
experienced in his employment, but the record documents that 
he has education and occupational experience that would 
qualify him for sedentary employment.  He has completed 4 
years of college.  On VA examination in January 1982 the 
veteran described his employment as office work, and 
indicated that he had been employed in such work since 1959.  
At a May 1984 RO hearing the veteran again described his 
employment as office work, as a manager/supervisor.  Although 
he reported in a September 1996 claim of entitlement to TDIU 
that he had been employed part-time in delivery for a florist 
from 1990 to 1995, most of his employment has been sedentary 
office work, as a private treatment note from September 2003 
indicates that the veteran worked as a drug representative 
for years, and the veteran's most recent occupational 
experience has been as an executive director of a non-profit 
organization for 16 years.  

The VA examiner specifically found that the veteran's medical 
problems would not preclude some sedentary employment, so 
long as he had intermittent rest periods.  There is no 
contrary medical opinion of record.  Although the veteran has 
asserted that performance of sedentary activities would be 
precluded during acute episodes, the VA examiner considered 
the veteran's reports of flare-ups in forming the opinion 
regarding employability.  

The competent and objective evidence simply does not 
demonstrate that the veteran is unable to obtain or retain 
substantially gainful employment solely because of service 
connected disability.  

For the reasons discussed above, the Board finds that the 
preponderance of the evidence is against the claim for a TDIU 
rating.  Since the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  


REMAND

The September 2006 rating decision granted service connection 
for chronic L4-5 radiculopathy, left lower extremity, 
evaluated as 40 percent disabling and continued a 10 percent 
evaluation of arthritis of the sacroiliac joints, bilateral.  
In a letter received in March 2007, with the subject line, 
"notice of disagreement," the veteran indicated that he was 
disagreeing with the decisions stated in the September 2006 
letter accompanying the rating decision.  He specifically 
expressed disagreement with the initial evaluation of L4-5 
radiculopathy and the evaluation of arthritis in the 
sacroiliac joints.  The veteran reiterated his disagreement 
regarding the evaluation of arthritis in the sacroiliac 
joints in his March 2007 Form 9 (substantive appeal).  

By filing an NOD, the veteran has initiated appellate review 
of the issues of entitlement to an increased initial 
evaluation for chronic L4-5 radiculopathy, left lower 
extremity and an increased evaluation for arthritis of the 
sacroiliac joints.  Now that appellate review has been 
initiated, the next step in the appellate process is for the 
agency of original jurisdiction to issue a statement of the 
case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  38 C.F.R. §§ 19.26, 19.29 (2006).  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2006).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) 
addressing the issues of entitlement to an 
initial evaluation in excess of 40 percent 
for chronic L4-5 radiculopathy, left lower 
extremity and an increased evaluation for 
arthritis of the sacroiliac joints, 
currently evaluated as 10 percent 
disabling.  These issues should be 
returned to the Board for further 
consideration only if the veteran perfects 
the appeal by submitting a sufficient 
substantive appeal.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


